Reasons for allowance




1.	Claims 1, 5-10, 12-14, 16-24, 27-32, 34-36, 38-58 are allowed.


2.	The following is an examiner’s statement of reasons for allowance:

Along with remarks dated 09/07/21 the closest prior art  3GPP TSG RAN WG1 meeting #88  explains with short duration (or format) is introduced which will be transmitted in the last couple of symbols in a slot. As an UE could support different applications at the same time, it may need to feedback UCIs on both types of PUCCH respectively, therefore there is a need to support the co-existence of PUCCH with long and short durations in the same slot(s). That will lead to the situation that PUCCH with long duration having overlap with PUCCH with short duration. To resolve this, a simple way is to shorten the duration of PUCCH with long duration to avoid the overlapping, as shown by PUCCH in slot #1. However, sometimes, PUCCH with short duration may not be transmitted on PRBs assigned to the PUCCH with long duration on those overlapping symbols, in order to utilize those overlapping resources, the duration of PUCCH wife long duration could be extended to the end of the slot as shown by PUCCH in slot #2. In either case, UE could be signaled with tire finishing symbol of PUCCH with long duration, e.g., dynamically using DCI for corresponding PDSCH.   Yin et al(US 2018/0220415A1) explains a short PUCCH may be a 1-symbol short PUCCH. The 1-symbol short PUCCH may employ a cyclic prefix Orthogonal Frequency Division Multiplexing (CP-OFDM) waveform. A format may consist of a number of resource blocks (RBs), a reference symbol (RS) pattern, and/or orthogonal sequences on RS and UCI carrying symbols, and/or one or more control resource regions, and/or resource mapping methods, and/or multiple resources for transmit diversity. Park et al(US 2014/0133411A1) explains  transmission of PUCCH is mapped onto one specific uplink CC, an Uplink Primary CC (UL PCC). UEs configured with only a single DL CC, which is then the DL PCC, and a single UL CC, which is then the UL PCC, utilize dynamic ACK/NACK on PUCCH according to LTE Release 8. The first CCE used to transmit PDCCH for the downlink assignment determines the dynamic ACK/NACK resource on PUCCH for LTE Release 8. Since only one DL CC is cell-specifically linked with the UL PCC, no PUCCH collisions can occur since all PDCCHs are transmitted using a different first CCE.
  
However regarding claims 1, 45, 47, 49  none of the prior art of the record explicitly teaches or fairly suggests all of the claimed limitation, especially the features of:  each index of the plurality of indices associated with a respective PUCCH resource that has a corresponding starting symbol and duration;  identifying a PUCCH resource mapping rule based at least in part on an amount of uplink control information for a PUCCH transmission from a user equipment(UE); determining, from among the plurality of PUCCH resources,  a PUCCH resource for the PUCCH transmission based at least in part on using the PUCCH resource mapping rule to identify a corresponding index of the plurality of indices; and receiving the PUCCH transmission via the PUCCH resource    
However regarding claims 23, 46, 48, 50   none of the prior art of the record explicitly teaches or fairly suggests all of the claimed limitation, especially the features of:  each index Page 5 of 20Application. No. 16/049,082PATENT Amendment dated September 7, 2021 Reply to Office Action dated June 7, 2021 of the plurality of indices associated with a respective PUCCH resource that has a corresponding starting symbol and duration; identifying a PUCCH resource mapping rule based at least in part on an amount of uplink control information for a PUCCH transmission; determining, from among the plurality of PUCCH resources, a PUCCH an resource for the PUCCH transmission based at least in part on using the PUCCH resource mapping rule to identify a corresponding index of the plurality of indices; and transmitting the PUCCH transmission via the PUCCH resource.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gerald Smarth whose telephone number is (571) 270-1923.  The examiner can normally be reached on Monday-Thursday 6am-4:30pm ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GERALD A SMARTH/Primary Examiner, Art Unit 2478